ATTORNEYS FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Suzy St. John                                                Curtis T. Hill, Jr.
Ruth Ann Johnson                                             Attorney General of Indiana
Marion County Public Defender Agency
Indianapolis, IN                                             Stephen R. Creason
                                                             Michael Gene Worden
                                                             Deputy Attorneys General
                                                             Indianapolis, Indiana
______________________________________________________________________________


                                 In the                                                    FILED
                         Indiana Supreme Court
                                                                                    Oct 03 2017, 11:39 am

                                                                                           CLERK
                                                                                     Indiana Supreme Court
                             _________________________________                          Court of Appeals
                                                                                          and Tax Court


                                       No. 49S02-1707-CR-00500

JEFFERSON JEAN-BAPTISTE,
                                                             Appellant (Defendant below),

                                                 v.

STATE OF INDIANA,
                                                       Appellee (Plaintiff below).
                             _________________________________

              Appeal from the Marion Superior Court, No. 49G19-1604-CM-12899
                       The Honorable Rebekah F. Pierson-Treacy, Judge
                           _________________________________

     On Petition to Transfer from the Indiana Court of Appeals, No. 49A02-1608-CR-1798
                           _________________________________

                                           October 3, 2017

Per Curiam.

       After a bench trial in Marion Superior Court, Jefferson Jean-Baptiste was convicted of

Class A misdemeanor resisting law enforcement. The Court of Appeals reversed Jean-Baptiste’s

conviction on grounds of insufficient evidence. The Court of Appeals also sua sponte addressed

a constitutional question, and reversed for that reason as well. We granted the State’s petition to

transfer by order dated July 27, 2017.
       We agree with the Court of Appeals that reversal is warranted because the State failed to

present sufficient evidence to support Jean-Baptiste’s conviction. We therefore summarily affirm

all portions of the Court of Appeals opinion except its sua sponte constitutional analysis and

holding, which remain vacated. See Appellate Rule 58(A). In keeping with our longstanding

principle of constitutional avoidance, we decline to address that issue. See Citimortgage v.

Barabas, 975 N.E.2d 805, 818 (Ind. 2012).



All Justices concur.




                                               2